Exhibit 10.1

FIRST AMENDMENT TO LEASE

(Expansion of Premises)

This First Amendment to Lease (“Amendment”) is made and entered into as of the
24th day of May, 2007 by and between FPOC, LLC, a California limited liability
company (“Landlord” or “Lessor”), and PowerLight Corporation, a California
corporation (“Tenant” or “Lessee”).

R E C I T A L S

A.            Landlord and Tenant entered into that certain Standard
Multi-Tenant Industrial Lease – Net dated as of December 15, 2006 (together with
the Addendum thereto, the “Lease”) pursuant to which Tenant leases certain
premises containing approximately 110,522 square feet (the “Existing Premises”)
in that certain commercial building known as Ford Point (the “Building”) and
located at 1414 Harbour Way South, Richmond, California.

B.            Tenant has exercised its Right to Expand as to Expansion Space A
pursuant to Paragraph 69 of the Lease.  Tenant has also offered to lease an
additional approximately 12,000 square feet contiguous to Expansion Space A.

C.            Landlord and Tenant presently desire to amend the Lease to provide
for the expansion of the Existing Premises, as more fully set forth below.

A G R E E M E N T

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1.             Defined Terms.  All capitalized terms not defined herein shall
have the same respective meanings as are given such terms in the Lease unless
expressly provided otherwise in this Amendment.

2.             Addition of Expansion Premises.  The increment of space
consisting of approximately 65,280 square feet and labeled “Expansion Premises”
on the attached Exhibit A-1 is hereby added to the Existing Premises and shall
be delivered to Tenant upon Substantial Completion of the Expansion Premises
Improvements (as defined below).  The parties acknowledge that the Expansion
Premises consists of two elements:  (i) portion “A” consisting of 53,280 square
feet as shown on the attached Exhibit A-1, and (ii) portion “B” consisting of
12,000 square feet as shown on Exhibit A-1.  Landlord and Tenant agree that for
the purposes of the Lease and this Amendment, the Expansion Premises shall be
deemed to contain approximately 65,280 square feet of space, subject to the
provisions of Paragraph 72 of the Lease.  As of the date hereof, the Lease shall
be modified to provide that the “Premises” consists of approximately 175,802
square feet (the combined Existing Premises and Expansion Premises shall
hereinafter be referred to as the “Premises”).

1


--------------------------------------------------------------------------------


3.             Improvements within Expansion Premises.

(a)           The parties acknowledge that the Expansion Premises has already
been improved with two industrial offices with ventilation and electric
heaters.  Landlord shall improve the Expansion Premises pursuant to the Approved
Expansion Working Drawings as defined below (the “Expansion Premises
Improvements”).  In performing such work, Landlord shall pay for (i) the
installation of Reznor heaters and ventilation within the Expansion Premises
similar to that installed in the Title 9 space in the Building, (ii) demolishing
and relocating the bathrooms and demising wall within the Expansion Premises,
(iii) the relocation of seismic cabling bracing within the Expansion Premises as
reasonably required to maintain the seismic  stability of the Building up to a
maximum cost of $25,000.00, (iv) the work shown on the attached Exhibit A-2 (the
“Expansion Plans”), excluding item #6 (floor excavation for dock), (v) the
installation of T5HO lighting fixtures up to a maximum cost of $150 per lighting
fixture plus $50 for the installation cost per lighting fixture (with an
estimated 130 such lighting fixtures to be installed in the Expansion Premises),
and (vi) all Standard Base Building Costs as described in Exhibit B-1 of the
Lease with respect to the Expansion Premises.  Tenant shall pay for: (x) all
costs in excess of the costs described in clauses (iii) and (v) above, and (y)
all modifications and upgrades to the Base Building Standards within the
Expansion Premises with a credit for any cost saved by Landlord from the amounts
Landlord would have incurred for Standard Base Building Costs, all as more
specifically described in the Work Letter attached to the Lease.

(b)           Landlord shall construct the Expansion Premises Improvements
pursuant to the provisions of the Work Letter attached to the Lease as Exhibit B
except that the schedule for development of the construction drawings shall be
as follows:  Within thirty (30) days following the date of this Amendment,
Landlord shall cause to be prepared working drawings (“Expansion Working
Drawings”) for the Expansion Premises Improvements pursuant to the Expansion
Plans and deliver the same to Tenant for its review and approval (which approval
shall not be unreasonably withheld, delayed or conditioned).  Tenant shall
notify Landlord whether it approves of the submitted Expansion Working Drawings
within ten (10) days after the Landlord’s submission thereof.  If Tenant
disapproves of such Expansion Working Drawings, then Tenant shall notify
Landlord thereof specifying in reasonable detail the reasons for such
disapproval, in which case Landlord shall, within five (5) business days after
such notice, revise such Expansion Working Drawings in accordance with Lessee’s
reasonable objections and submit the revised Expansion Working Drawings to
Tenant for its review and approval.  Tenant shall notify Landlord in writing
whether it approves of the resubmitted Expansion Working Drawings within five
(5) business days after its receipt thereof.  This process shall be repeated
until the Expansion Working Drawings have been finally approved by Landlord and
Tenant.

(c)           As used herein, “Approved Expansion Working Drawings” shall mean
the final Expansion Working Drawings approved by Landlord and Tenant, as amended
from time to time by any approved changes thereto.  Landlord shall provide a
final copy of the Approved Expansion Working Drawings to Tenant no later than
the date which is twenty (20) days following the approval of the Approved
Expansion Working Drawings by Landlord and Tenant.  Tenant shall make no changes
or modifications to the Approved Expansion Working Drawings without the prior
written consent of Landlord.  Landlord shall hire an established general
contractor who shall put subcontractors through a competitive bid process
reviewed by Tenant’s

2


--------------------------------------------------------------------------------


project manager and such hiring process shall include the general contractor’s
ability to meet Tenant’s reasonable timing and budget requirements.  The
Expansion Premises Improvements shall be performed in compliance with all
Applicable Requirements.  Promptly following finalization of the Approved
Expansion Working Drawings, Landlord shall commence and diligently prosecute to
completion the Expansion Premises Improvements.  Landlord shall notify Tenant
upon Substantial Completion of the Expansion Premises Improvements.

(d)           The commencement date of the Lease for the Expansion Premises
shall be September 15, 2007 (the “Expansion Commencement Date”), regardless of
whether the Expansion Premises Improvements have been Substantially Completed by
such date.

4.             Base Rent.  To reflect the addition of the Expansion Premises to
the Lease and notwithstanding anything in the Lease to the contrary, effective
as of the Expansion Commencement Date, and continuing thereafter through the
remainder of the Term, Tenant shall pay to Landlord Base Rent in advance on or
before the first day of each calendar month, for the Expansion Premises, as
follows:

Period:

 

Base Rent Per Month:

 

 

 

 

 

09/15/07 – 09/30/08

 

$

37,209.60

 

 

 

 

 

10/01/08 – 09/30/09

 

$

38,325.89

 

 

 

 

 

10/01/09 – 09/30/10

 

$

39,475.67

 

 

 

 

 

10/01/10 – 09/30/11

 

$

40,659.94

 

 

 

 

 

10/01/11 – 09/30/12

 

$

41,879.74

 

 

 

 

 

10/01/12 – 09/30/13

 

$

43,136.13

 

 

 

 

 

10/01/13 – 09/30/14

 

$

44,430.21

 

 

 

 

 

10/01/14 – 09/30/15

 

$

45,763.12

 

 

 

 

 

10/01/15 – 09/30/16

 

$

47,136.01

 

 

 

 

 

10/01/16 – 09/30/17

 

$

48,550.09

 

 

 

 

 

10/01/17 – 09/30/18

 

$

50,006.59

 

 

The initial Base Rent rate is based on $0.57 per square foot of the Expansion
Premises and is subject to three percent (3%) annual increases thereafter. 
Concurrently with Tenant’s execution of this Amendment, Tenant shall deliver to
Landlord Base Rent in the amount of $37,209.60 to be credited toward Base Rent
due for the first full month following the Expansion Commencement Date.  The
schedule of rent herein shall be subject to adjustment as provided in the Lease
for the Existing Premises.

5.             Modification of Tenant’s Share.  To reflect the addition of the
Expansion Premises to the Lease, effective as of the Expansion Commencement
Date, Lessee’s Share shall be 12.63% with respect to the Expansion Premises. 
Tenant’s initial monthly payment for Common Area Operating Expenses with respect
to the Expansion Premises is $8,486.23.  Concurrently with Tenant’s execution of
this Amendment, Tenant shall pay to Landlord the

3


--------------------------------------------------------------------------------


amount of $8,486.23 representing the monthly installment of Common Area
Operating Expenses due with respect to the Expansion Premises for the first
month.

6.             Parking.  To reflect the addition of the Expansion Premises to
the Lease, effective as of the Expansion Commencement Date, Tenant shall be
entitled to an additional thirty-three (33) unreserved parking spaces.

7.             Modifications to Lease.  As of the date hereof, the following
provisions of the Lease are hereby modified as follows:

(a)           Paragraph 69 (Option to Expand) of the Lease shall be modified by
deleting the phrase “January 15, 2007” and substituting the phrase “February 9,
2007” therefore.

(b)           Rule #20 set forth in the Rules and Regulations attached to the
Lease as Exhibit C is hereby modified by deleting the text of same and
substituting the following language therefore:  “No animals shall be kept in or
about the Premises or permitted therein; provided, however, that subject to
compliance with the Applicable Requirements, Lessee shall be permitted to have
one (1) well-trained companion dog on the Premises at any one time.  Such dog is
to be quiet and shall not constitute a nuisance to other tenants, occupants or
visitors to the Project.  Lessee shall be responsible for properly and promptly
disposing of all waste from such dog.  If the permitted dog causes a nuisance or
injury to anyone, then Lessor shall have the right to ban such dog from the
Premises forthwith and Lessee shall be solely responsible for all damages
resulting from such nuisance or injury.”

8.             Real Estate Brokers.  Tenant and Landlord warrant that they have
had no dealings with any broker or agent in connection with this Amendment,
other than BT Commercial (Landlord’s broker) and CM Realty (Tenant’s broker). 
Landlord shall pay a commission to Landlord’s broker pursuant to a separate
written agreement.  Landlord covenants to pay, hold harmless and indemnify
Tenant from and against any and all cost, expense or liability for an
compensation, commissions or charges claimed by any other broker or agent
utilized by Landlord with respect to this Amendment or the negotiation hereof. 
Tenant covenants to pay, hold harmless and indemnify Landlord from and against
any and all cost, expense or liability for an compensation, commissions or
charges claimed by any other broker or agent utilized by Tenant with respect to
this Amendment or the negotiation hereof.

9.             Authority.  Tenant and each person executing this Agreement on
behalf of Tenant hereby covenants and warrants that (a) Tenant is duly organized
and validly existing under the laws of the State of California, (b) Tenant has
full power and authority to enter into this Amendment and to perform all
Tenant’s obligations under the Lease, as amended by this Amendment, and (c) each
person (and all of the persons if more than one signs) signing this Amendment on
behalf of Tenant is duly and validly authorized to do so.

10.           No Offer.  Submission of this instrument for examination and
signature by Tenant does not constitute an offer to lease or a reservation of or
option for lease, and this

4


--------------------------------------------------------------------------------


instrument is not effective as a lease amendment of otherwise until executed and
delivered by both Landlord and Tenant.

11.           Exhibits.  Exhibit A-1 and Exhibit A-2 attached hereto shall be
incorporated into the Lease, as amended hereby.

12.           Lease in Full Force and Effect.  This Amendment contains the
entire understanding between the parties with respect to the matters contained
herein.  Tenant hereby affirms to its knowledge that on the date hereof no
breach or default by either party has occurred and that the Lease, and all of
its terms, conditions, covenants, agreements and provisions, except as hereby
modified, are in full force and effect with no defenses or offsets thereto.  No
representations, warranties, covenants or agreements have been made concerning
or affecting the subject matter of this Amendment, except as are contained
herein and in the Lease.  This Amendment may not be changed orally, but only by
an agreement in writing signed by the party against whom enforcement of any
waiver, change or modification or discharge is sought.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

LANDLORD:

TENANT:

 

 

FPOC, LLC,

PowerLight Corporation,

a California limited liability company

a California corporation

 

 

 

By:

/s/ Thomas Dinwoodie

 

By:

FP Management, LLC, a California

Name:

Thomas Dinwoodie

 

 

Limited liability company, its Manager

Its:

 

 

 

 

 

 

 

By:

/s/ J.R. Orton, III

 

By:

 

 

 

J.R. Orton, III, Manager

Name:

 

 

 

Its:

 

 

 

5


--------------------------------------------------------------------------------


Exhibit A-1

Outline of Expansion Premises

[see attached]


--------------------------------------------------------------------------------


 

[g209581ma01i001.gif]


--------------------------------------------------------------------------------


Exhibit A-2

Expansion Plans for Expansion Premises Improvements

[see attached]


--------------------------------------------------------------------------------


 

[g209581ma01i002.gif]


--------------------------------------------------------------------------------